Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 02/10/2022.
Claims 1-15 are currently pending. 
Claims 1, 11, 13-15 are currently amended.


Allowable Subject Matter
Claims 1-15 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-15 are considered allowable because the prior art does not teach limitations including: 
“the transport network is configured to handle TN traffic comprising both (i) mobile front haul JMFHJ traffic corresponding to the wireless communications traffic and (ii) non-MFH traffic corresponding to non-wireless communications traffic,  the TN comprises a TN scheduler configured to schedule the TN traffic[[;]], the TN scheduler is configured to transmit bandwidth-related information regarding the TN traffic to the radio scheduler[[;]], and the radio scheduler is configured to perform subsequent MAC scheduling based on the bandwidth-related information received from the TN scheduler,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 13-15.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oren et al (US 9787806 B2) pertains to a front-haul unit (FHU) that receives access signals, e.g., wireless connectivity and wireless data signals, from one or more base station units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419